Citation Nr: 0505126	
Decision Date: 02/24/05    Archive Date: 03/04/05

DOCKET NO.  03-03 766	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for osteoporosis with a 
compression fracture of the spine, as secondary to service-
connected grand mal epilepsy.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Moore, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1967 to June 
1969.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a March 2002 rating decision of the 
Chicago, Illinois Department of Veterans Affairs (VA) 
Regional Office (RO).  The RO denied service connection for 
osteoporosis with compression fracture of the spine.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Department of Veterans' Affairs must make reasonable 
efforts to assist the veteran in obtaining evidence necessary 
to substantiate the claim for the benefit sought unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A(a)(West 
2002); 38 C.F.R. § 3.159(c)(d) (2004).  Such assistance shall 
include providing a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(d)(West 2002); 38 C.F.R. § 3.159(c)(4) (2004).

The veteran asserts that service connection is warranted for 
osteoporosis with a compression fracture of the spine due to 
his use of Dilantin and Phenobarbital for treatment of his 
service-connected epilepsy.  The record demonstrates that the 
veteran stopped taking such medication in 1977, but resumed 
doing so after his epileptic seizure in March 2000.  In an 
April 2000 osteoporosis report, a physician, after diagnosing 
the veteran with moderate osteopenia and noting that the 
veteran did not have a family history suggestive of 
osteoporosis, had a history of Dilantin use, and that he did 
not describe any additional chronic medication usage or 
medical illness that would impact on bone density, stated 
that "as long [the veteran] is using Dilantin therapy, a 
yearly DEXA would be recommended as a way of monitoring that 
status."  The Board observes that the examiner from the 
February 2001 VA compensation and pension examination opined 
that the veteran's osteoporosis was "idiopathic in etiology 
or may have endocrine etiology."  However, although the 
examiner noted that the veteran had a history of Dilantin use 
for epilepsy, he did not comment on whether the veteran's 
osteoporosis could be etiologically related to the use of 
Dilantin.  Further, the Board observes that in it's March 
2002 decision, the RO concluded that because the veteran 
stopped taking Dilantin for his seizure disorder in the 
1970's that his osteoporosis was unrelated to his seizure 
medication.  However, the Board finds that such conclusion 
was not based on any medical opinion of record.  The Board 
further finds that because the medical evidence of record 
establishes that there is a possible link between the use of 
Dilantin and osteoporosis and that there is no medical 
opinion that addresses such link as it pertains to the 
veteran, a new examination and opinion as to the etiology of 
the veteran's osteoporosis is warranted.  Such information 
would be useful in adjudicating the veteran's claim.

In January 2004, the veteran presented for a scheduled 
videoconference hearing before the Board.  The record 
reflects that a power outage occurred that effectively 
precluded the holding of such hearing.  The veteran was 
rescheduled for videoconference hearings before the Board in 
March 2004 and May 2004.  The record reflects that he 
cancelled the March 2004 scheduled hearing, and the record 
does not reflect that he reported for the May 2004 scheduled 
hearing.  However, the letter which notified the veteran of 
the May 2004 scheduled videoconference hearing, addressed to 
the most recent address of record, appears to have been 
issued only seven days before the date of the hearing.  Such 
did not afford a sufficient amount of time between notice of 
the hearing and the date of the scheduled hearing.  As such, 
the veteran should be again scheduled for a videoconference 
hearing before the Board and afforded adequate notice time of 
such hearing. 

On November 9, 2000 the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002)) became law.  This law redefined the obligations of the 
VA with respect to the duty to assist and included an enhance 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits, including 
which evidence, if any, the veteran is expected to obtain and 
submit, and which evidence will be obtained by VA.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

The Board notes there is no evidence of record in this case 
that establishes that the appellant has been furnished the 
notice required by VCAA, to include as specified in 
38 U.S.C.A. § 5103(a) and (b), 38 C.F.R. § 3.159, and 
Quartuccio.  The VCAA notice letter issued in December 2000, 
while referencing the veteran's claim for an increased 
evaluation for epilepsy, did not address the veteran's claim 
for service connection for osteoporosis, as secondary to 
service-connected grand mal epilepsy.

Under the circumstances of this case, the Board finds that 
additional development of record is required.  Accordingly, 
the case is REMANDED to the RO for action as follows:

1.  The RO should contact the veteran 
and request that he furnish the names, 
addresses, and dates of treatment of all 
medical providers from whom he has 
received treatment for his osteoporosis 
since his military service.  After 
securing the necessary authorizations 
for release of this information, the RO 
should seek to obtain copies of all 
treatment records referred to by the 
veteran, not already of record.

2.  The RO should review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied 
specifically with regard to the claim for 
service connection for the disability at 
issue, claimed as secondary to service-
connected disability, in accordance with 
the decision in Quartuccio v. Principi, 
16 Vet. App. 183 (2002), as well as 38 
U.S.C.A. 5102, 5103, and 5103A, 38 C.F.R. 
§ 3.159, and any other applicable legal 
precedent.  Specifically, the appellant 
and his representative should be informed 
as to the information and evidence 
necessary to substantiate his claim for 
service connection for osteoporosis due 
to service-connected epilepsy, including 
which evidence, if any, the veteran is 
expected to obtain and submit, and which 
evidence will be obtained by VA.  The 
veteran should also be advised to send 
any evidence in his possession pertinent 
to his appeal to the VA.

3.  The veteran's claims folder should 
then be forwarded to an appropriate VA 
specialist for an opinion as to the 
etiology of the veteran's osteoporosis.  
The examiner should be requested to 
furnish an opinion concerning whether it 
is at least as likely as not that the 
veteran's osteoporosis is etiologically 
related to his use of Dilantin for 
epilepsy.  If the examiner deems 
additional examination is necessary 
prior to rendering the above opinion, 
such examination should be scheduled.  

The claims folder must be made available 
to the examiner in conjunction with any 
clinical examination.  The rationale for 
all opinions expressed should be set 
forth.  

4.  Following completion of the above, 
the RO should review the evidence and 
determine whether the veteran's claim may 
be granted.  If not, he and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be provided an opportunity to 
respond.  

5.  If the benefit sought on appeal is 
not granted, the veteran should be again 
scheduled for a videoconference hearing 
before a Veterans Law Judge, unless 
otherwise indicated, and be provided 
sufficient time between issuance of the 
notice of such scheduled hearing, and the 
date of the hearing.  

Following completion of the above, the case should then be 
returned to the Board for further appellate consideration.  
The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).



	                  
_________________________________________________
	U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



